Banke, Judge.
Our previous judgment in this case, reported at 155 Ga. App. 265 (270 SE2d 807) (1980), is hereby vacated in accordance with the judgment of the Supreme Court in Bundren v. State, 247 Ga. 180 (274 *857SE2d 455) (1981). As directed in that court’s decision, the appellant’s conviction for aggravated assault upon a police officer is reversed, and the case is remanded for a new trial or, in the alternative, for resentencing for the offense of aggravated assault.
Decided March 11, 1981.
Neil Wester, for appellant.
William M. Campbell, District Attorney, for appellee.

Reversed and remanded with direction.


McMurray, P. J., and Pope, J., concur.